Case 3:18-cr-00601-SI Document 1 Filed 12/13/18 Page 1 of 7



     Mtiiteb States ISisitrict Court
                                  FOR THE
              NORTHERN DISTRICT OF CALIFORNIA

                  VENUE: SAN FRANCISCO



                       UNITED STATES OF AMERICA,

                                      V.



                       CB
                            PATRICK AYSON,




                            DEFENDANT(S).


                           INDICTMENT

                   18 U.S.C. § 1343-Wire Fraud (Six Counts);
        18 U.S.C, § 981(a)(1) and 28 U.S.C.§2461(c) - Criminal Forfeiture




        A true bill.



                                                          Foreman


        Filed in open court this. /gtfc day of

             n                                                Clerk
                                                                N&BAIL ARREST warrant
          SALLIE KIM                       Bail, $          ^
                                                                                        K
 United States Magistrate Judge
Case 3:18-cr-00601-SI Document 1 Filed 12/13/18 Page 2 of 7
Case 3:18-cr-00601-SI Document 1 Filed 12/13/18 Page 3 of 7
Case 3:18-cr-00601-SI Document 1 Filed 12/13/18 Page 4 of 7
Case 3:18-cr-00601-SI Document 1 Filed 12/13/18 Page 5 of 7
Case 3:18-cr-00601-SI Document 1 Filed 12/13/18 Page 6 of 7
Case 3:18-cr-00601-SI Document 1 Filed 12/13/18 Page 7 of 7
